Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 17, 2016

The Court of Appeals hereby passes the following order:

A17A0573. IN THE INTEREST OF: E. H., A CHILD.

      E. H. has filed a direct appeal from the juvenile court’s order transferring his
delinquency case to superior court for prosecution. We lack jurisdiction.
      Because E. H.’s delinquency petition was filed after January 1, 2014, OCGA
§ 15-11-564 of Georgia’s new Juvenile Code required that he comply with the
interlocutory appeal procedures found in OCGA § 5-6-34 (b). That statute provides
that the decision of the juvenile court regarding transfer “shall only be an
interlocutory judgment which either a child or the prosecuting attorney, or both, have
the right to have reviewed by the Court of Appeals.” OCGA § 15-11-564 (a); see also
id. § 15-11-564 (b) (“The pendency of an interlocutory appeal shall stay criminal
proceedings in superior court.”).1 When the order appealed from is interlocutory, we
do not acquire jurisdiction unless the procedure for interlocutory appeal is followed,
which includes obtaining a certificate of immediate review. Griffith v. Ga. Bd. of
Dentistry, 175 Ga. App. 533, 533 (333 SE2d 647) (1985). E. H.’s failure to comply
with the interlocutory appeal procedures deprives us of jurisdiction. Accordingly, this
appeal is hereby DISMISSED.




      1
         The statutory language that the child and the prosecuting attorney “have the
right” to have an interlocutory appeal reviewed by this Court means that, while a
child or prosecuting attorney must obtain a certificate of immediate review before
filing an application for interlocutory appeal of a transfer order with this Court, the
juvenile court lacks discretion to deny such a certificate in this specific context.
Court of Appeals of the State of Georgia
                                       11/17/2016
        Clerk’s Office, Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                  , Clerk.